Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on July 1, 2022.
As directed by the amendment: Claims 1-4, 7, and 9-10 were amended.  Claims 6 and 12 were cancelled. Thus claims 1-5 and 7-11 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pretreatment portion which extracts a ballistocardiogram signal sensed by a weight detecting sensor” in claim 1.
“heartbeat signal extractor which extracts a heartbeat signal from a pretreated signal” in claim 1.
“mode performer which performs control to calculate a heart rate on the basis of the extracted heartbeat signal, to determine a massage mode according to the calculated heart rate, and to automatically set a massage pattern, a massage level, and a massage temperature of the corresponding massage mode so as to perform the corresponding massage mode … [and] controls the thermotherapeutic apparatus such that a massage is automatically initiated depending on whether the heart rate is calculated” in claim 1.
“a setting portion through which at least one of user information and operation settings is set” in claim 2.
“mode performer performs …” all of the functions and modes recited in claim 4.
“a driving module and a transfer motor to perform each of the above massage modes” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4, lines 2-5 recite “activates a parasympathetic nervous system by setting the massage temperature to be a first reference temperature and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the parasympathetic nervous system”, lines 7-11 recite “activates a sympathetic nervous system by setting the massage temperature to be a second reference temperature higher than or equal to the first reference temperature and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the sympathetic nervous system” and this subject matter was not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation. The Examiner notes the Wands factors with specific emphasis on the amount of direction provided by the inventor, the quantity of experimentation needed, and the breadth of the claims. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation has been reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The amount of direction provided by the inventor is insufficient because the disclosure lacks a clear explanation as to what combination of temperatures, massage patterns, and massage levels would be expected to provide separate activations of the parasympathetic nervous system and the sympathetic nervous system. Regarding the temperature in particular, the specification does not mention any specific examples of temperatures or even ranges of temperatures that would be expected to activate the parasympathetic nervous system. Additionally, the claim states that the same temperature or greater may activate the sympathetic nervous system but based upon the disclosure, it is entirely unclear which temperatures one skilled in the art should consider. Regarding the massage pattern and intensity, the disclosure similarly lacks any examples of what type of motions/patterns, what type of massage applicators, and what massage frequencies or forces would be associated with activating the parasympathetic nervous system as opposed to the sympathetic nervous system.
The quantity of experimentation needed is large because it is related to the amount of direction or guidance provided (MPEP 2164.06). As discussed above, the guidance provided is insufficient, largely because there are no clear working examples of massage patterns, intensities, and temperatures that would be expected to activate the parasympathetic nervous system and the sympathetic nervous system. There could be an infinite number of mechanical linkage/gearing systems which could potentially be used in an attempt to activate the parasympathetic or sympathetic nervous systems via a massage, and there would be a wide range of temperatures to test as well since Applicant has not provided any suggestion for temperatures to start with. It would require a great deal of experimentation to construct a design to provide the recited massage pattern, intensity, and temperature because the instant disclosure lacks adequate direction as to how such an embodiment would function. 
Lastly, the breadth of the claims is very broad because the claims are not limited to any particular type of massage. The claims are broad enough to have the massage cover any type: rotary, rubbing, oscillating, percussing, vibrating, compression, or any other possible massage mechanism. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to experiment unduly to reach the claimed invention, and thus, the invention is not enabled.
Claim 10 is substantially similar to claim 4, and is rejected for the same reasons as explained with respect to claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood et al. (2018/0110960) in view of Park et al. (2010/0210921) and Park et al. (2019/0209843) (hereinafter “Reference ‘843”).
Regarding claim 1, Youngblood discloses a control device (remote device 511, remote server 708, Fig. 2 operate as the control device) of a thermotherapeutic apparatus (mattress pad 11, Fig. 3, with adjustable temperature control, see the first sentence of [0146] and see the first two sentences of [0149]) having a function of measuring a heart rate (via heart rate sensor 714, Fig. 2), the control device comprising: a pretreatment portion which extracts a ballistocardiogram (see lines 5-10 of [0117], the heart rate sensor may be incorporated under the mattress and determine heart rate using ballistocardiography. The use of ballistocardiography is considered the pretreatment portion). The system also includes a weight detecting sensor (715, Fig. 2); and a heartbeat signal extractor which extracts a heartbeat signal from a pretreated signal (the heart rate “is determined using electrocardiography, pulse oximetry, ballistocardiography … ” see lines 5-10 of [0117]. Thus, a heart beat signal will be extracted when the heart rate is determined) by the pretreatment portion (the ballistocardiography); and a mode performer (processor 760, Fig. 2) which performs control to calculate a heart rate on the basis of the extracted heartbeat signal (see lines 5-10 of [0117], a heart rate is determined based on electrocardiography and ballistocardiography), to determine a massage mode (predefined programs 740 and custom programs 741, Fig. 2; see para. [0144] and the first two sentences of [0166]. These will adjust the temperature of the mattress surface, which is considered a “massage” because it is a temperature adjustment for relaxation purposes) according to the calculated heart rate (see lines 18-28 of [0041] and all of [0299]. The control unit selectively heats or cools the mattress and uses data from the at least one body sensor to determine optimized parameters for adjusting the massage temperature, in real-time), and to automatically set a massage temperature (see the last sentence of [0299] and all of [0302]. This is a “massage” temperature because it is a temperature adjustment for relaxation purposes) of the corresponding massage mode so as to perform the corresponding massage mode (the selected program will be performed, see all of [0211]).
Youngblood does not specifically state that the ballistocardiogram signal is sensed by the weight detecting sensor; and is silent regarding the massage pattern and massage level being automatically set based on the calculated heart rate; and the mode performer controls the thermotherapeutic apparatus such that a massage is automatically initiated depending on whether the heart rate is calculated.
Park teaches a related health-evaluating apparatus (Fig. 1) with a pretreatment portion (signal amplifiers 131, 131’, and band pass filters 132, 132, A/D converter 133, Fig. 3) which extracts a ballistocardiogram signal sensed by a weight detecting sensor (load cell sensor 110, Fig. 3; see lines 1-9 of [0010]) and a heartbeat signal extractor (computing device 134, Fig. 3) which extracts a heartbeat signal from a pretreated signal (see lines 9-14 of [0010] and lines 1-4 of [0012]) by the pretreatment portion (131, 131’, 132, 132, 133, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pretreatment portion and heartbeat signal extractor of Youngblood to utilize the signal amplifiers, band pass filters, A/D converter, and computing device as taught by Park because this is a simple substitution of one known heart rate sensor based on a ballistocardiogram for another known heart rate sensor based on a ballistocardiogram, and provides expected results of non-invasively detecting heart rate and blood pressure (see the last five lines of [0010] of Park).
The modified Youngblood/Park device is still silent regarding automatically setting a massage pattern and massage level according to the calculated heart rate; and the mode performer controls the thermotherapeutic apparatus such that a massage is automatically initiated depending on whether the heart rate is calculated.
Reference ‘843 teaches a related control device (Fig. 1) for inducing activity of a user’s autonomic nervous system based on heart beat signals extracted from a ballistocardiogram (see lines 6-18 of [0068], the processor 140 analyzes the vibration signal transmitted from the heart rate measurement unit 130. The heart beat is extracted from the pretreated ballistocardiogram by being “treated with the heart rate band”); and a mode performer (processor 140, Fig. 1) which performs control to calculate a heart rate on the basis of the extracted heartbeat signal (see Figs. 4B-5, see the last sentence of [0068] and see para. [0069], the heart rate is calculated based on the extracted periodic characteristics of the heart rate and by quantifying the minute degree of change of the user’s cardiac interval), to determine a massage mode according to the calculated heart rate (the calculated heart rate indicates whether the user is in a sympathetic mode or parasympathetic mode, and the massage vibration of 150, Fig. 1, is automatically adjusted accordingly, see para. [0023], para. [0063], and [0088]), and to automatically set a massage pattern, a massage level, of the corresponding massage mode so as to perform the corresponding massage mode (the massage pattern of stimulation unit 150 is automatically set as the vibration stimulus period, see Fig. 2 and lines 1-6 of [0071], and the massage level is automatically set by adjusting the vibration intensity, see para. [0083] and lines 4-15 of [0088]. The vibration parameters that are automatically set based on the heart rate will thus determine a corresponding massage mode). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermotherapeutic system and massage modes of Youngblood/Park to additionally include a vibration stimulation unit that provides a massage pattern and a massage level as part of the selected massage modes according to calculated heart rate as taught by Reference ‘843 because the vibration stimulation will help further induce a desired autonomic nervous system response, such as promoting sleep (see the first sentence of [0086] of Reference ‘843).
The modified Youngblood/Park/Reference ‘843 device thus discloses wherein the mode performer (processor) controls the thermotherapeutic apparatus such that a massage is automatically initiated (each massage is provided under the control of a processor that performs/initiates certain programs that operate based upon feedback from body sensors 702, Fig. 2 of Youngblood, determining when a user transitions to different sleep states as seen in Fig. 22C, and thus the initiation of a massage is an automated process) depending on whether the heart rate is calculated (it is noted that the claim does not require the massage to initiate only when a heart rate is calculated. However, the modified device would perform this function because Youngblood, Park, and Reference ‘843 necessarily calculate a heart rate as part of the modified device. Thus, when the massage is automatically initiated, it will depend on whether the heart rate is calculated, and the nature of those calculations. For example, the calculated heart rate indicates whether the user is in a sympathetic mode or parasympathetic mode, and the massage vibration of 150, Fig. 1, is automatically adjusted accordingly, see para. [0023], para. [0063], and [0088] of Reference ‘843). 
Regarding claim 2, the modified Youngblood/Park/Reference ‘843 device discloses a setting portion (control interface 764, user interface 766, Fig. 2 of Youngblood) through which at least one of user information and operation settings is set (see the first sentence of [0308] and Figs. 35-48 of Youngblood); and a storage (local storage 706 and remote server 708 with databases 796-799, Fig. 2, Fig. 32 of Youngblood and see the first sentence of [0300]) which stores a reference heart rate according to an age and gender of a user (user profile 736 and historical objective data 742, Fig. 2 of Youngblood; see lines 1-8 of [0131], see lines 10-15 of [0300], and see the last fourteen lines of [0347] of Youngblood. The user’s profile includes age, gender, and may be updated to include biometric inputs from body sensors) and a massage temperature, a massage pattern, and a massage level according to each massage mode (the predefined programs 740 and custom programs 741 are each stored in the local storage 706, see Fig. 2 of Youngblood. These programs in the modified device will each have associated massage temperature(s), massage pattern(s), and massage level(s) stored therein), wherein the user information in the setting portion comprises an age and gender (age and gender information is input into the system based on user profile 736, see lines 1-8 of [0131] of Youngblood). 
Regarding claim 3, the modified Youngblood/Park/Reference ‘843 device discloses wherein the pretreatment portion (portion of signal processor 130 other than computing unit 134, Fig. 3 of Park) repetitively amplifies and filters out the ballistocardiogram signal (signal amplifier 131 and band pass filter 132, Fig. 3 of Park; the signals sensed by load cell sensor 110 will be amplified and filtered more than once) to obtain the pretreated signal (the signal after going through 131, 131’, 132, 132, 133, Fig. 3 of Park) and wherein the heartbeat signal extractor (computing unit 134, Fig. 3 of Park) extracts the heartbeat signal by sampling and filtering out the pretreated signal (see S402, S403, Fig. 4, the heartbeat signal is determined via S405, S406, S407, S408, S409, Fig. 4 of Park). 
Regarding claim 4, the modified Youngblood/Park/Reference ‘843 device discloses wherein the mode performer (processor of the modified device) performs a parasympathetic-stimulating mode which activates a parasympathetic nervous system (see the relaxation mode targeting the parasympathetic nervous system, described in para. [0088] and [0023] of Reference ‘843; and see the relaxation/sleep inducing mode described in [0166]; see Fig. 22C and lines 1-10 of [0219]; and para. [0140] of Youngblood), by setting the massage temperature to be a first reference temperature (the first reference temperature is defined by the predefined program 740 or the custom program 741, such as 64 degrees Fahrenheit during the N1-N2 sleep period, see lines 1-6 of [0140] of Youngblood) and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the parasympathetic nervous system when the calculated heart rate is compared to the reference heart rate (see S10-S40, Fig. 2 of Reference ‘843, the first reference heart rate is compared in order to determine massage pattern and massage level. See also lines 1-6 of [0071], para. [0086], and lines 4-15 of [0088] of Reference ‘843), wherein the mode performer (processor) performs a sympathetic-stimulating mode which activates a sympathetic nervous system by setting the massage temperature to be a second reference temperature higher than or equal to the first reference temperature (the temperature is set to 68 degrees Fahrenheit to wake the user, see the last line of [0140] of Youngblood. Due to having an awakening effect, this is considered an activation of the sympathetic nervous system) and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the sympathetic nervous system (Reference ‘843 discloses a concentration improvement mode that provides a massage to stimulate the sympathetic nervous system, see all of para. [0087] and the first sentence of [0091]) when the calculated heart rate is compared to the reference heart rate (see lines 1-10 of [0015], see para. [0087], and the first sentence of [0091] of Reference ‘843, the sympathetic nerve may be targeted based upon monitoring the current heart rate with comparison to the user’s reference heart rate information), wherein the mode performer (processor) performs a standard mode which operates the massage temperature, the massage pattern and the massage level in a state set by the setting portion immediately prior to when the calculated heart rate is equal to the reference heart rate (whatever massage happens to be occurring right before the calculated heart rate is equal to the reference heart rate will be considered the standard mode and the “state” will have been set by the setting portion in the modified device. The predefined programs 740 and custom programs 741 are each stored in the local storage 706, see Fig. 2 of Youngblood and these programs in the modified device will each have associated massage temperature(s), massage pattern(s), and massage level(s) stored therein), and wherein the mode performer (processor) controls a driving module and a transfer motor to perform each of the above massage modes (the terms driving module and transfer motor are very broad, and the mode performer in the modified device will be controlling a driving module such as the temperature controlling module of the mattress 11 of Youngblood, and the vibratory stimulation unit 150 of Reference ‘843 is considered a transfer motor because it is transferring vibrations to the user). 
The modified Youngblood/Park/Reference ‘843 device thus discloses adjusting the massage parameters to selectively target activation of the parasympathetic or sympathetic nervous system and monitors the user’s current heart rate in comparison to a user’s reference heart rate information (see lines 1-10 of [0015], para. [0017], and [0018] of Reference ‘843), but does not specifically state that these activations occur when the calculated heart rate is more than the reference heart rate, and when the calculated heart rate is less than the reference heart rate, respectively. However, based upon the general disclosures of Youngblood/Park/Reference ‘843, it would be expected that activating the parasympathetic nervous system would help slow down the heart rate to approach the desired reference heart rate, and activating the sympathetic nervous system would help increase the heart rate to approach the desired reference heart rate. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Youngblood/Park/Reference ‘843 device to activate the parasympathetic nervous system when the calculated heart rate is more than the reference heart rate and to activate the sympathetic nervous system when the calculated heart rate is less than the reference heart rate, since it has been held that where the general conditions of a claim are disclosed in the prior art (see Fig. 2 and para. [0015]-[0020] of Reference ‘843), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 5, the modified Youngblood/Park/Reference ‘843 device discloses wherein the mode performer (processor) determines whether the user is asleep on the basis of the calculated heart rate while performing a massage (see Fig. 22C, para. [0140], the second sentence of [0214], the penultimate sentence of [0214], lines 8-9 of [0215], and para. [0219] of Youngblood. The device is able to determine each different phase of sleep at least partially based upon heart rate values) and controls a driving module and a transfer motor to perform a sleep mode (the terms driving module and transfer motor are very broad, and the mode performer in the modified device will be controlling a driving module such as the temperature controlling module of the mattress 11 of Youngblood, and the vibratory stimulation unit 150 of Reference ‘843 is considered a transfer motor because it is transferring vibrations to the user) which induces a deep sleep by setting the massage temperature (see para. [0140] and the last two sentences of [0176] of Youngblood, the device is able to determine the different sleep phases, and adjusts the temperature depending on the sleep phase. N3 is the deep sleep for example), the massage pattern, and the massage level to be a massage temperature (see para. [0219] of Youngblood for example preset temperatures), a massage pattern, and a massage level (see para. [0086] of Reference ‘843) which are preset for inducing a deep sleep when it is determined that the user is asleep (see para. [0086] of Reference ‘843 and see Fig. 22C and para. [0219] of Youngblood, the prior art discloses providing particular stimulations to assist a user throughout different sleeping states). 
Regarding claim 7, Youngblood discloses a method of controlling a thermotherapeutic apparatus  (mattress pad 11, Fig. 3, with adjustable temperature control, see the first sentence of [0146] and see the first two sentences of [0149]) having a function of measuring a heart rate (via heart rate sensor 714, Fig. 2), the method comprising: sensing a ballistocardiogram signal (see lines 5-10 of [0117], the heart rate sensor may be incorporated under the mattress and determine heart rate using ballistocardiography) and having a weight detecting sensor (715, Fig. 2); pretreating the sensed ballistocardiogram signal (the use of ballistocardiography is considered the pretreatment); extracting a heartbeat signal from a pretreated signal  (the heart rate “is determined using electrocardiography, pulse oximetry, ballistocardiography … ” see lines 5-10 of [0117]. Thus, a heart beat signal will be extracted when the heart rate is determined) in the pretreating (this step is performed as part of the ballistocardiography); calculating a heart rate on the basis of the extracted heartbeat signal (see lines 5-10 of [0117], a heart rate is determined based on electrocardiography and ballistocardiography); determining a massage mode (predefined programs 740 and custom programs 741, Fig. 2; see para. [0144] and the first two sentences of [0166]. These will adjust the temperature of the mattress surface, which is considered a “massage” because it is a temperature adjustment for relaxation purposes) according to the calculated heart rate (see lines 18-28 of [0041] and all of [0299]. The control unit selectively heats or cools the mattress and uses data from the at least one body sensor to determine optimized parameters for adjusting the temperature, in real-time); and controlling perform the corresponding massage mode (the selected program will be performed, see all of [0211]) by automatically setting a massage temperature (see the last sentence of [0299] and all of [0302]. This is a “massage” temperature because it is a temperature adjustment for relaxation purposes).
Youngblood does not specifically state that the ballistocardiogram signal is sensed by using the weight detecting sensor; and is silent regarding the massage pattern and massage level being automatically set, and the controlling comprises controlling to automatically initiate a massage depending on whether the heart rate is calculated.
Park teaches a related health-evaluating apparatus (Fig. 1) with a pretreatment portion (signal amplifiers 131, 131’, and band pass filters 132, 132, A/D converter 133, Fig. 3) which extracts a ballistocardiogram signal sensed by a weight detecting sensor (load cell sensor 110, Fig. 3; see lines 1-9 of [0010]) and a heartbeat signal extractor (computing device 134, Fig. 3) which extracts a heartbeat signal from a pretreated signal (see lines 9-14 of [0010] and lines 1-4 of [0012]) by the pretreatment portion (131, 131’, 132, 132, 133, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pretreatment portion and heartbeat signal extractor of Youngblood to utilize the signal amplifiers, band pass filters, A/D converter, and computing device as taught by Park because this is a simple substitution of one known heart rate sensor based on a ballistocardiogram for another known heart rate sensor based on a ballistocardiogram, and provides expected results of non-invasively detecting heart rate and blood pressure (see the last five lines of [0010] of Park).
The modified Youngblood/Park device is still silent regarding automatically setting a massage pattern and massage level, and controlling to automatically initiate a massage depending on whether the heart rate is calculated.
Reference ‘843 teaches a related control device (Fig. 1) for inducing activity of a user’s autonomic nervous system based on heart beat signals extracted from a ballistocardiogram (see lines 6-18 of [0068], the processor 140 analyzes the vibration signal transmitted from the heart rate measurement unit 130. The heart beat is extracted from the pretreated ballistocardiogram by being “treated with the heart rate band”); and a mode performer (processor 140, Fig. 1) which performs control to calculate a heart rate on the basis of the extracted heartbeat signal (see Figs. 4B-5, see the last sentence of [0068] and see para. [0069], the heart rate is calculated based on the extracted periodic characteristics of the heart rate and by quantifying the minute degree of change of the user’s cardiac interval), to determine a massage mode according to the calculated heart rate (the calculated heart rate indicates whether the user is in a sympathetic mode or parasympathetic mode, and the massage vibration of 150, Fig. 1, is automatically adjusted accordingly, see para. [0023], para. [0063], and [0088]), and to automatically set a massage pattern, a massage level, of the corresponding massage mode so as to perform the corresponding massage mode (the massage pattern of stimulation unit 150 is automatically set as the vibration stimulus period, see Fig. 2 and lines 1-6 of [0071], and the massage level is automatically set by adjusting the vibration intensity, see para. [0083] and lines 4-15 of [0088]. The vibration parameters that are automatically set based on the heart rate will thus determine a corresponding massage mode). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermotherapeutic system and massage modes of Youngblood/Park to additionally include a vibration stimulation unit that provides a massage pattern and a massage level as part of the selected massage modes according to calculated heart rate as taught by Reference ‘843 because the vibration stimulation will help further induce a desired autonomic nervous system response, such as promoting sleep (see the first sentence of [0086] of Reference ‘843).
The modified Youngblood/Park/Reference ‘843 device thus discloses wherein the controlling (processor) controls to automatically initiate a massage (each massage is provided under the control of a processor that performs/initiates certain programs that operate based upon feedback from body sensors 702, Fig. 2 of Youngblood, determining when a user transitions to different sleep states as seen in Fig. 22C, and thus the initiation of a massage is an automated process) depending on whether the heart rate is calculated (it is noted that the claim does not require the massage to initiate only when a heart rate is calculated. However, the modified method reads on the recited function because Youngblood, Park, and Reference ‘843 necessarily calculate a heart rate as part of the modified device. Thus, when the massage is automatically initiated, it will depend on whether the heart rate is calculated, and the nature of those calculations. For example, the calculated heart rate indicates whether the user is in a sympathetic mode or parasympathetic mode, and the massage vibration of 150, Fig. 1, is automatically adjusted accordingly, see para. [0023], para. [0063], and [0088] of Reference ‘843). 
Regarding claim 8, the modified Youngblood/Park/Reference ‘843 method discloses inputting at least one of user information and operation settings (see the first sentence of [0308] and Figs. 35-48 of Youngblood), wherein the user information comprises an age and gender (age and gender information is input into the system based on user profile 736, see lines 1-8 of [0131] of Youngblood). 
Regarding claim 9, the modified Youngblood/Park/Reference ‘843 method discloses wherein the pretreating (portion of signal processor 130 other than computing unit 134, Fig. 3 of Park) comprises repetitively amplifying and filtering out the ballistocardiogram signal (signal amplifier 131 and band pass filter 132, Fig. 3 of Park; the signals sensed by load cell sensor 110 will be amplified and filtered more than once) to obtain the pretreated signal (the signal after going through 131, 131’, 132, 132, 133, Fig. 3 of Park), and wherein the extracting comprises extracting the heartbeat signal by sampling and filtering out the pretreated signal (see S402, S403, Fig. 4, the heartbeat signal is determined via S405, S406, S407, S408, S409, Fig. 4 of Park). 
Regarding claim 10, the modified Youngblood/Park/Reference ‘843 method discloses wherein the controlling comprises: performing a parasympathetic-stimulating mode which activates a parasympathetic nervous system (see the relaxation mode targeting the parasympathetic nervous system, described in para. [0088] and [0023] of Reference ‘843; and see the relaxation/sleep inducing mode described in [0166]; see Fig. 22C and lines 1-10 of [0219]; and para. [0140] of Youngblood) by setting the massage temperature to be a first reference temperature (the first reference temperature is defined by the predefined program 740 or the custom program 741, such as 64 degrees Fahrenheit during the N1-N2 sleep period, see lines 1-6 of [0140] of Youngblood) and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the parasympathetic nervous system when the calculated heart rate is compared to the reference heart rate (see S10-S40, Fig. 2 of Reference ‘843, the first reference heart rate is compared in order to determine massage pattern and massage level. See also lines 1-6 of [0071], para. [0086], and lines 4-15 of [0088] of Reference ‘843) according to the input age and gender of the user (the gender and age have been taken into consideration, as part of user profile 736 of Youngblood); performing a sympathetic-stimulating mode which activates a sympathetic nervous system by setting the massage temperature to be a second reference temperature higher than or equal to the first reference temperature  (the temperature is set to 68 degrees Fahrenheit to wake the user, see the last line of [0140] of Youngblood. Due to having an awakening effect, this is considered an activation of the sympathetic nervous system) and setting the massage pattern and the massage level to be a massage pattern and a massage level which are preset to stimulate the sympathetic nervous system (Reference ‘843 discloses a concentration improvement mode that provides a massage to stimulate the sympathetic nervous system, see all of para. [0087] and the first sentence of [0091]) when the calculated heart rate is compared to the reference heart rate (see lines 1-10 of [0015], see para. [0087], and the first sentence of [0091] of Reference ‘843, the sympathetic nerve may be targeted based upon monitoring the current heart rate with comparison to the user’s reference heart rate information), and performing a standard mode which operates the massage temperature, the massage pattern, and the massage level in a state set in the controlling immediately prior to when the calculated heart rate is equal to the reference heart rate (whatever massage happens to be occurring right before the calculated heart rate is equal to the reference heart rate will be considered the standard mode and the “state” will have been set by the setting portion in the modified device. The predefined programs 740 and custom programs 741 are each stored in the local storage 706, see Fig. 2 of Youngblood and these programs in the modified device will each have associated massage temperature(s), massage pattern(s), and massage level(s) stored therein),and wherein each performing operation comprises controlling a driving module and a transfer motor to perform the set massage mode (the terms driving module and transfer motor are very broad, and the mode performer in the modified device will be controlling a driving module such as the temperature controlling module of the mattress 11 of Youngblood, and the vibratory stimulation unit 150 of Reference ‘843 is considered a transfer motor because it is transferring vibrations to the user). 
The modified Youngblood/Park/Reference ‘843 method thus discloses adjusting the massage parameters to selectively target activation of the parasympathetic or sympathetic nervous system and monitors the user’s current heart rate in comparison to a user’s reference heart rate information (see lines 1-10 of [0015], para. [0017], and [0018] of Reference ‘843), but does not specifically state that these activations occur when the calculated heart rate is more than the reference heart rate, and when the calculated heart rate is less than the reference heart rate, respectively. However, based upon the general disclosures of Youngblood/Park/Reference ‘843, it would be expected that activating the parasympathetic nervous system would help slow down the heart rate to approach the desired reference heart rate, and activating the sympathetic nervous system would help increase the heart rate to approach the desired reference heart rate. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Youngblood/Park/Reference ‘843 method to activate the parasympathetic nervous system when the calculated heart rate is more than the reference heart rate and to activate the sympathetic nervous system when the calculated heart rate is less than the reference heart rate, since it has been held that where the general conditions of a claim are disclosed in the prior art (see Fig. 2 and para. [0015]-[0020] of Reference ‘843), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 11, the modified Youngblood/Park/Reference ‘843 method determining whether the user is asleep on the basis of the calculated heart rate while performing a massage (see Fig. 22C, para. [0140], the second sentence of [0214], the penultimate sentence of [0214], lines 8-9 of [0215], and para. [0219] of Youngblood. The device is able to determine each different phase of sleep at least partially based upon heart rate values); and controlling to perform a sleep mode (para. [0086] of Reference ‘843 and para. [0219] of Youngblood, for example) which induces a deep sleep by setting the setting the massage temperature (see para. [0140] and the last two sentences of [0176] of Youngblood, the device is able to determine the different sleep phases, and adjusts the temperature depending on the sleep phase. N3 is the deep sleep for example), the massage pattern, and the massage level to be a massage temperature (see para. [0219] of Youngblood for example preset temperatures), a massage pattern, and a massage level (see para. [0086] of Reference ‘843) which are preset for inducing a deep sleep when it is determined that the user is asleep (see para. [0086] of Reference ‘843 and see Fig. 22C and para. [0219] of Youngblood, the prior art discloses providing particular stimulations to assist a user throughout different sleeping states). 
Response to Arguments
Applicant's arguments filed July 1, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the present specification (e.g., paragraphs [0052] and [0055]) and claim 4 itself provides explanation that a second reference temperature is higher than or equal to a first reference temperature, and the difference is between a massage temperature of a parasympathetic nervous system and a massage temperature of a sympathetic nervous system (see the first two full paragraphs of page 7 of the Remarks), this argument is not persuasive. Applicant has not provided any actual examples of what temperatures would “activate” the parasympathetic nervous system and what temperatures would “activate” the sympathetic nervous system. Does every temperature “activate” the parasympathetic nervous system as long as it is greater than another temperature being applied? What are the characteristics of the massage levels and massage patterns that would stimulate the parasympathetic nervous system? The specification in paragraphs [0052] and [0055] describes certain locations of the spinal cord that are expected to stimulate the parasympathetic nervous system and sympathetic nervous system, but it is unclear what temperatures, massage patterns, and massage levels would stimulate the parasympathetic nervous system as opposed to the sympathetic nervous system. Thus, the claimed subject matter of claim 4 and claim 10 was not described in the originally filed disclosure in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Regarding the argument that the breadth of the claims is not broad because claim 1 recites “a massage is automatically initiated depending on whether the heart rate is calculated” (see the third paragraph of page 7 of the Remarks), this argument is not persuasive. The claims are broad as to the massage mechanism provided because they are not limited to any particular type of massage. The claims are broad enough to have the massage cover any type: rotary, rubbing, oscillating, percussing, vibrating, compression, or any other possible massage mechanism. It is unclear what massage patterns and massage levels of these various massage mechanisms would activate the parasympathetic nervous system as opposed to the sympathetic nervous system.
Regarding the argument that the cited references fail to teach or suggest “a mode performer which performs control to calculate a heart rate on the basis of the extracted heartbeat signal, to determine a massage mode according to the calculated heart rate, and to automatically set a massage pattern, a massage level, and a massage temperature of the corresponding massage mode so as to perform the corresponding massage mode, wherein the mode performer controls the thermotherapeutic apparatus such that a massage is automatically initiated depending on whether the heart rate is calculated” (see the last paragraph of page 8 of the Remarks, through the first paragraph of page 9 of the Remarks), this argument is not persuasive because Applicant has not particularly pointed out why the reference(s) do not teach or suggest these features.
Regarding the argument that the cited references merely disclose features and steps that are active after initiating the devices, and fail to disclose or suggest automatic initiation components and conditions of the devices and methods (see the penultimate paragraph of page 9 of the Remarks), this argument is not persuasive. The claims are interpreted under the broadest reasonable interpretation. There is nothing in the claims that would require the prior art to only turn on or only activate a massage after detecting the presence of an individual through the calculation of the heart rate. The phrase “a massage is automatically initiated” is broad because “a massage” is not further defined in the claims, so any massage mode or sub-mode or change in settings would read on “a massage.” Any processor or computer that starts or switches to a massage mode or sub-mode would read on “a massage is automatically initiated” because the processor automatically performs the function. 
Regarding the argument that the cited references do not mention any situation or countermeasure for when the object disposed on the devices is not a human, so none of the cited references recognize or address the problem solved by the claimed invention (see the last paragraph of page 9 of the Remarks, through the first paragraph of page 10 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a countermeasure for when the object disposed on the devices is not a human) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant's arguments should specifically point out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (6,542,779) discloses a related thermotherapeutic massage device. Park (6,643,551) discloses a related thermotherapeutic massage device. Kusukame (WO 2014050005 A1) discloses a massage system that detects the user has started bathing based on a detection of a heart rate sensor. Dohi (EP 2 201 922 A1) discloses a related massage machine that starts the massage first with the detection of living body data (heartbeats) by the data detecting means. Bak et al. (KR 101780304-B1) discloses a massage chair that has a fetal heart sound sensing apparatus to detect whether the user is a pregnant woman, and to adjust the massage in response.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785